         Case 2:19-cv-01155-JAM-AC Document 58 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      DUSA PHARMACEUTICALS, INC.,                        Case No. 2:19-cv-1155-JAM-AC
12
                      Plaintiff,                         ORDER GRANTING STIPULATION TO
13                                                       STAY DEADLINES
              v.
14
      DR. ANDREA WILLEY,
15
                      Defendant.
16

17

18          Before this Court is the Stipulation to stay all pending proceedings and deadlines between the
19   parties for five (5) business days, or until further notification by the parties, whichever is earlier. The
20   Court has reviewed this Stipulated Request, and the Request is hereby GRANTED. It is, therefore,
21          ORDERED that: All pending proceedings and deadlines between the parties are stayed for
22   five (5) business days, or until further notice by the parties, whichever is earlier.
23          IT IS SO ORDERED.
24
     DATED: December 28, 2020                            /s/ John A. Mendez
25
                                                         THE HONORABLE JOHN A. MENDEZ
26                                                       UNITED STATES DISTRICT COURT JUDGE
27

28

                                              1
     ORDER GRANTING STIPULATION TO STAY DEADLINES                           CASE NO. 2:19-cv-1155-JAM-AC
